ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2006-06-30_ORD_01_NA_00_EN.txt.                110




                              INTERNATIONAL COURT OF JUSTICE

   2006                                       YEAR 2006
 30 June
General List
 No. 132                                      30 June 2006


                                CASE CONCERNING
                              MARITIME DELIMITATION
                                IN THE BLACK SEA
                                      (ROMANIA v. UKRAINE)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges SHI,
                         PARRA-ARANGUREN, BUERGENTHAL, OWADA, TOMKA, ABRAHAM,
                         SKOTNIKOV ; Registrar COUVREUR.


                   The International Court of Justice,
                  Composed as above,
                  Having regard to Article 48 of the Statute of the Court and to
               Articles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
                  Having regard to the Order of 19 November 2004, by which the Court
               fixed 19 August 2005 and 19 May 2006 as the time-limits for the filing,
               respectively, of the Memorial of Romania and the Counter-Memorial of
               Ukraine,
                  Having regard to the Memorial and the Counter-Memorial duly filed
               by the Parties within those time-limits ;
                  Whereas, at a meeting held by the President of the Court with the rep-
               resentatives of the Parties on 28 June 2006, the Parties agreed to request
               the Court to authorize the filing of a Reply by the Applicant and a
               Rejoinder by the Respondent ; and whereas Romania proposed that each
               of the Parties should be allowed a maximum period of five months for

               4

111             MARITIME DELIMITATION (ORDER 30 VI 06)


the preparation of its pleading, and Ukraine requested that the Parties
each be given a minimum period of six months for that purpose ;

  Taking into account the views of the Parties and the circumstances of
the case,
 Authorizes the submission of a Reply by Romania and a Rejoinder by
Ukraine ;
 Fixes the following time-limits for the filing of those pleadings :

    22 December 2006 for the Reply of Romania ;
    15 June 2007 for the Rejoinder of Ukraine ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of June, two thousand
and six, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of Romania and the
Government of Ukraine, respectively.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




5

